t c memo united_states tax_court joseph baldwin campbell petitioner v commissioner of internal revenue respondent docket no filed date lawrence h crosby for petitioner jonathan p decatorsmith for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioner elected to have his case considered as a small_tax_case under sec_7463 prior to commencement of trial petitioner moved to have the case considered as a regular case under sec_7443a the court continued respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively following concessions by the parties as discussed below the issues remaining for decision are whether per capita distributions to petitioner from the prairie island tribal council arising out of the ownership and operation of a gambling casino constitute gross_income or whether such income is derived directly from land owned by the prairie island tribal council and is excludable from taxation pursuant to laws treaties or agreements between indian tribes and the united_states government and whether unreimbursed expenses_incurred by petitioner in the course of his duties as a member of the environmental protection committee of the prairie island tribal council are deductible in some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was welch minnesota during all years relevant hereto petitioner was an enrolled member of the prairie island indian community in minnesota and continued granted petitioner's motion at which time respondent filed an answer resided on such tribe's reservation in petitioner entered into a lease with the prairie island tribal council tribal council wherein petitioner leased from the tribal council acres of the tribe's reservation for purposes of farming the lease was for a term of years over the entire tract of leased land petitioner raised corn soybeans wheat winter wheat buckwheat and seed corn petitioner installed various irrigation equipment over portions of the property in the tribal council began carrying out plans to build a bingo hall and a casino on a portion of petitioner's leased land pursuant thereto the tribal council requested that petitioner cease his farming operations on a specified 10-acre portion of the land leased to petitioner the tribal council intended to use that acres for the building and operation of the bingo hall and casino petitioner agreed to relinquish the acres to the tribal council in connection with the further development of casino operations on petitioner's leased land the tribal council in terminated petitioner's lease on the acres of farmland petitioner however continued to farm the land each year in the tribal council entered into a second lease with petitioner for the same acres less acres more or less presently occupied by a bingo hall and parking lot the term of this lease was years which expired on date in date the tribal council informed petitioner in writing that the entire tract of land leased to him would be required for community economic development ie expansion of the casino buildings and operations and that petitioner should cease all farming operations thereon the correspondence further stated that the provisions of petitioner's second lease would terminate upon petitioner's receipt of such correspondence subsequently petitioner ceased all farming operations on the leased land under the terms of the lease the tribal council reserved the right to terminate the lease as to all or part of the leased property for economic development by advising the lessee in writing on or before january of the year in which the premises were required for economic development in such event the lessee was not entitled to compensation_for termination of the lease the lease provided otherwise where the termination notice was given after january of the year for which economic development was contemplated nevertheless a dispute arose between petitioner and the tribal council regarding the tribal council's right to terminate the lease and the tribal council's responsibility to reimburse petitioner for damages incurred by petitioner as a result of such termination at the time of the trial of this case petitioner's continuing dispute with the tribal council over this issue was scheduled for legal arbitration proceedings during the years of operation of the casino each enrolled member of the prairie island indian community who lived on the reservation received per capita distributions of a portion of the casino's earnings for that year in other words a portion of the casino's earnings each year was divided equally among and distributed to each man woman and child who was an enrolled member of the prairie island indian community who lived on the tribe's reservation during the year in question petitioner's per capita distribution from the casino operations was dollar_figure each enrolled member of the prairie island indian community who lived on the reservation received a dollar_figure distribution from the casino operations in the payment of the dollar_figure per capita distribution to petitioner was reported to respondent by the tribal council on form 1099-div the court surmises from the record that originally these distributions were paid on a quarterly basis but eventually the payments were made on monthly basis through each member of the tribe who lived on the reservation including children of all ages received an equal distribution of the earnings for and subsequent years the apportionment was altered so that the children those under the age of received only percent of the amount of the distributions received by the adults petitioner testified that he received the following per capita distributions from casino operations for years prior and subsequent to the year at issue for 1990--dollar_figure for 1991--dollar_figure for 1993--dollar_figure for 1994--between dollar_figure and dollar_figure and for 1996--between dollar_figure and dollar_figure petitioner did not file a federal_income_tax return for any of these years petitioner did not timely file his federal_income_tax return for the year at issue he filed his return for after the notice_of_deficiency was issued in the notice_of_deficiency respondent determined that petitioner had unreported income of dollar_figure and unreported nonemployee compensation income of dollar_figure both from the tribal council respondent further determined that petitioner had unreported interest_income of dollar_figure from norwest bank and that he was liable for self-employment taxes of dollar_figure respondent allowed petitioner a self-employment_tax deduction of dollar_figure a standard_deduction of dollar_figure and one personal_exemption of dollar_figure respondent also determined that petitioner was liable for additions to tax under sec_6651 for failure to timely file a federal_income_tax return sec_6651 for failure to timely pay the amount shown as tax on the return and sec_6654 for failure to make estimated_tax payments in the amounts of dollar_figure dollar_figure and dollar_figure respectively in a stipulation of settled issues filed with the court at trial petitioner conceded that the nonemployee compensation of dollar_figure from the tribal council and the interest_income of dollar_figure from norwest bank were includable in gross_income for further petitioner conceded that he was liable for self- all the unreported income adjustments were based on information reported to respondent by third party payers employment_taxes of dollar_figure and that he was liable for the additions to tax under sec_6651 and sec_6654 respondent conceded that petitioner was entitled to a self- employment_tax deduction of dollar_figure a standard_deduction of dollar_figure and one personal_exemption of dollar_figure respondent further conceded that the addition_to_tax under sec_6651 was not properly applicable in this case and that it was mistakenly included in the notice_of_deficiency the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 the first issue is whether the per capita distribution of dollar_figure from the tribal council is includable in petitioner's gross_income for petitioner contends that this distribution was in lieu of the income he would have earned from the land and therefore was excludable from gross_income sec_61 provides that gross_income includes all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir revg 79_tc_398 all realized accessions to wealth are presumed to be taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation it is well established that american indians are subject_to federal income_taxation unless an exemption exists in the language of a treaty or an act of congress 351_us_1 941_f2d_1384 10th cir 83_tc_561 affd sub nom 792_f2d_849 9th cir the fact that petitioner is an american indian does not preclude him from being liable for the payment of income_tax 78_tc_137 affd 709_f2d_564 9th cir though not specifically addressed in the internal_revenue_code revenue from casino gambling conducted on american indian reservations is specifically subjected to federal taxes under the indian gaming regulatory act publaw_100_497 102_stat_2467 u s c sec the indian gaming regulatory act provides that per capita payments of net_revenues from gaming activities conducted or licensed by any indian_tribe are subject_to federal taxation and tribes must notify members of such tax_liability when payments are made u s c sec b d the tribal council did notify petitioner as well as the other tribal members of the taxability of their per capita distributions the tribal council also notified respondent on forms 1099-div of its payment of each per capita distribution to prevail on this issue petitioner must point to express exemptive language in some statute or treaty that excludes the dollar_figure distribution from his gross_income 88_tc_188 cross v commissioner supra pincite see 290_us_111 petitioner claims that the indian general allotment act of indian general allotment act ch 24_stat_388 u s c sec provides such an express exception to federal income_taxation the indian general allotment act provided for the allotment of reservation lands to american indians to be held in trust for allottees by the united_states for a period of years or longer during which time the allotted land cannot be alienated or encumbered upon expiration of the time limitation if the petitioner alleges and the court surmises from the record that the leased land in this case is governed by the indian general allotment act rather than by a federal statute specifically addressing the tribal lands of the prairie island indian community nevertheless it has been held that the test of entitlement to a federal income_taxation exemption would be the same under the indian general allotment act of ch 24_stat_388 u s c sec and a federal statute specifically addressing the tribal lands of the eastern cherokee indians see 806_f2d_1053 fed cir allottee is determined to be competent to manage his or her own affairs a fee patent can be issued to the allottee with respect to the allotted land the indian general allotment act serves to preserve the value of the land in trust until such time as the secretary of the interior determines that the allottee is competent to hold title to the land in fee simple 502_us_251 in squire v capoeman supra the supreme court concluded that a federal_income_tax exemption was created by the indian general allotment act for income that an allottee derives directly from the land held in trust for him in that case the supreme court reasoned that there existed a congressional intent to exempt allotted lands from all charges and encumbrances until after the fee interest was conveyed to the allottee it held that income received by an incompetent indian from the sale of standing timber logged off his own allotment was exempt from federal_income_tax but reinvestment income was not id pincite the court stated it is clear that the exemption accorded tribal and restricted indian lands extends to the income derived directly therefrom id quoting cohen handbook of federal indian law emphasis added the stated rationale for the derived directly standard was that the logging of the land caused a diminution of the land's value the supreme court stated once logged off the land is of little value the land no longer serves the purpose for which it was by treaty set_aside and for which it was allotted to him unless the proceeds of the timber sale are preserved for the taxpayer he cannot go forward when declared competent with the necessary chance of economic survival in competition with others squire v capoeman supra pincite fn ref omitted the courts have held that to allow taxation of the proceeds of activities that diminish the value of land allotted to an indian runs contrary to the rationale underlying capoeman for it reduces the value of that which was to be preserved see 845_f2d_206 9th cir the derived directly standard is settled precedent in this and all other courts that have addressed this issue united_states v willie supra pincite 806_f2d_1053 fed cir cross v commissioner supra pincite in 452_f2d_741 9th cir affg in part and revg in part 54_tc_351 affg in part 52_tc_330 the court_of_appeals for the ninth circuit affirmed this court's holding that under the derived directly standard income from farming and ranching of land acquired by the government in trust for an individual indian was exempt from federal_income_tax see also 370_f2d_791 10th cir income from oil_and_gas leases tax-exempt 300_f2d_765 royalties from mineral deposits tax exempt the courts have confined the exemption to income received from activities that diminish or exploit the value of the land such as logging mining or farming income earned through the investment of capital or labor such as restaurants motels tobacco shops and similar improvements to the land fail to qualify for the exemption although the activity takes place on land held in trust see hoptowit v commissioner t c pincite income received from the operation of a smokeshop on allotted land was taxable see also cross v commissioner t c pincite beck v commissioner tcmemo_1994_122 affd without published opinion 64_f3d_655 4th cir rental income derived from apartments located on indian_reservation land was not exempt 597_f2d_708 exemption denied for income received from the operation of a motel a restaurant a gift shop and from the rental of a craft shop and apartment units under the rationale of these cases the income derived from the operation of a casino would not be derived directly from the land citing these cases in 83_tc_561 affd sub nom dillard v united_states 792_f2d_849 9th cir this court adopted a narrow reading of the derived directly exemption observing that it had been applied only in situations where there is exploitation of the land itself in the instant case the continued use of the trust land for casino operations does not decrease the economic value of the land in this regard there is no exploitation of the land by the prairie island indian community resulting in a diminution of the land's value moreover persons gambling and enjoying food and drink in the casino are paying principally for_the_use_of the casino facilities thus the per capita distributions petitioner received were primarily derived from the utilization of a capital improvement ie the casino and not from the land itself see beck v commissioner supra petitioner agrees that absent his possession of a lease to farm the acres the dollar_figure per capita distribution would be subject_to federal_income_tax however petitioner argues that the existence of his lease provides him with a special exemption from the general taxability of the income derived from the casino operations petitioner points out that if he had farmed the acres in all the income derived from such farming activity would have been exempt from federal_income_tax under the derived directly standard petitioner argues that because he held a lease on the land upon which the casino was located and operated the courts have uniformly denied an exemption for an indian's distributive_share of income derived from unallotted tribal lands held in trust for the tribe as a whole e g 845_f2d_206 9th cir 364_f2d_38 8th cir affg 44_tc_686 the dollar_figure per capita distribution he received was in lieu of the farming income he relinquished in order to allow the building and operation of the casino therefore petitioner contends the dollar_figure paid to him should be exempt from federal_income_tax as substitute farming income the court does not disagree that if petitioner had continued to farm the leased land the income derived from his farming operations would have been derived directly from the land and thus would have been exempt from federal income taxes see stevens v commissioner supra however this court is unwilling to extend such an exemption to encompass a type of income that clearly falls outside the bounds of the derived directly standard and that was clearly intended to be subjected to federal_income_tax under the indian gaming regulatory act the dollar_figure per capita distribution to petitioner in was not paid in lieu of his potential farming income for that year but rather was paid to petitioner as a result of his status as an enrolled member of prairie island indian community and a resident on the tribal reservation that petitioner may have held a lease to farm the acres in had no bearing on whether or not he received the per capita distribution in that year and did not operate to change the character of the per capita distribution he received each and every enrolled member of prairie island indian community who lived on the reservation received an equal distribution in petitioner received that distribution regardless of whether he held a lease on the acres petitioner's argument is wholly without merit the court recognizes the possibility that petitioner may have incurred some pecuniary damages as a result of his inability to farm the leased land during the year at issue moreover the court understands that petitioner may harbor feelings of inequitable treatment surrounding his relinquishment of what he regarded as tax-free farming income and the subsequent receipt by him of a taxable per capita distribution from the casino operations although the court may sympathize with petitioner's quandary this court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir see sec_7442 the court has no authority to disregard the express provisions of statutes adopted by congress even where the result in a particular case may seem harsh see eg estate of cowser v commissioner f 2d it is notable that petitioner did not produce any evidence to show that his lease was still valid in ie had not been validly terminated by the tribal council in this may be one of the issues to be resolved in the arbitration of petitioner's dispute with the tribal council the validity of the lease is made moot by this court's determination that the existence of the lease has no bearing on the taxability of the subject per capita distribution nevertheless petitioner failed to prove on this record that the lease was valid during the year at issue on this record it appears that the tribal council terminated the lease pursuant to the terms of the lease 7th cir affg 80_tc_783 petitioner's seemingly unfortunate circumstance does not affect his federal_income_tax liability with regard to the dollar_figure per capita distribution petitioner's recourse if any lies in his dispute with the tribal council which has been scheduled for legal arbitration on this record the court holds that the dollar_figure per capita distribution received by petitioner in was not received in lieu of farming income the court holds further that such distribution is subject_to federal_income_tax under the provisions of the indian gaming regulatory act and that such income was not derived directly from the trust land respondent therefore is sustained on this issue the second issue is whether unreimbursed expenses_incurred by petitioner in the course of his duties as a member of the environmental protection committee epc of the tribal council are deductible in expenses_incurred by an employee that are not reimbursed by the employer are generally deductible under sec_162 which allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a trade or businessdollar_figure primuth v commissioner for tax years beginning on or after date as in this case miscellaneous_itemized_deductions including unreimbursed employee_expenses are deductible under sec_67 only to the extent that the aggregate miscellaneous_itemized_deductions continued t c to qualify for the deduction an expense must be both ordinary and necessary within the meaning of sec_162 308_us_488 whether the amount disallowed by respondent constitutes an ordinary_and_necessary_expense incurred in the operation of the taxpayer's trade_or_business as an employee is a question of fact to be determined from the evidence presented with the burden being on the taxpayer to overcome the presumed correctness of respondent's determination rule a 290_us_111 allen v commissioner tcmemo_1988_166 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed 292_us_435 furthermore a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is permitted to estimate the amount allowable 39_f2d_540 2d cir however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed williams v continued exceed percent of the taxpayer's adjusted_gross_income tax_reform_act_of_1986 publaw_99_514 100_stat_2085 united_states 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite the deduction for travel_expenses away from home including meals_and_lodging under sec_162 is conditioned on such expenses being substantiated by adequate_records or by sufficient evidence corroborating the claimed expenses pursuant to sec_274 sec_1_274-5 income_tax regs to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary statement of expense or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5 income_tax regs emphasis added the elements to be proven with respect to each traveling expense are the amount time place and business_purpose of the travel sec_1_274-5 income_tax regs the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5 income_tax regs respondent argued that petitioner's position with the epc was purely a volunteer position and therefore was not in connection with a profit-motivated trade or businessdollar_figure further respondent argued petitioner's participation as a member of the epc was not regular continuous and with the primary purpose of making a profit as required by sec_162 finally respondent argued petitioner failed to substantiate the amount of his travel_expenses incurred away from home as required by sec_274 the expenses petitioner claimed were travel_expenses incurred with respect to trips taken by petitioner in connection with his duties as spokesperson for the epc petitioner introduced into evidence a computer-generated printout which he had prepared in anticipation of trial of the amounts and descriptions of his claimed expenses however petitioner failed to produce any receipts or other similar corroborative evidence to substantiate the various amounts times places or business purposes of his claimed expenses in short petitioner failed to introduce any documentary_evidence sufficient to support his claimed expenses_incurred in connection with his duties as a member of the epc the court finds that petitioner's records are insufficient to satisfy the stringent substantiation requirements of sec_274 in the case of travel_expenses specifically including petitioner admitted at trial that his position with the epc was a volunteer position meals_and_lodging while away from home as well as in the case of entertainment sec_274 overrides the so-called cohan doctrine discussed earlier in this opinion 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date the court is unable to use its discretion in allowing any of the travel_expenses claimed by petitioner since petitioner did not substantiate his expenses under sec_274 respondent is sustained on this issue the court finds it unnecessary to consider the other arguments raised by respondent on this issue decision will be entered for respondent
